DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s status as a 371 of PCT/JP2018/006133, filing date 02/21/2018, is hereby acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 02/24/2022, with respect to the objection to claims 1, 8, and 9 have been fully considered and are persuasive. 
The amendments to the claims address the previously-raised informalities. Accordingly, the objection to claims 1, 8, and 9 has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 02/24/2022, with respect to the 35 USC 112(f) interpretation of claims 1-7 have been fully considered and are persuasive. The amendments to the claims remove language which would invoke interpretation under 35 USC 112(f). Accordingly, the 35 USC 112(f) interpretation of claims 1-7 has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 02/24/2022, with respect to the 35 USC 112(b) rejection of claims 1-9 have been fully considered and are partially persuasive. The amendments to the claims address the previously-raised informalities, with one exception. Regarding claim 3, it is still unclear as to how a task may be “lower” as compared to another task. Accordingly, the 35 USC 112(b) rejection of claims 1-9 has been withdrawn, though the rejection of claim 3 remains upheld.
Applicant’s arguments, see Pgs. 11-15, filed 02/24/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive. 
The Examiner is in agreement with Applicant’s argument that Zheng alone does not fully teach or suggest the newly-amended limitations, particularly those directed towards “wherein the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver,” and “ending the second control when the second mode is executed and the operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver, then transitioning from the second mode to the first mode,”. However, the Examiner notes that such limitation(s) were not present in a previously-examined claim set and therefore necessitates further search and consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zheng and Mimura.

Claim Objections
Claims 10-11 are objected to because of the following informalities:
In claim 10, "is mode in which" should be "is a mode in which"
In claim 10, "in which it is not necessary for driver is monitoring" should be  "in which it is not necessary for the driver to monitor"
In claim 10, “for driver is operating” should be “for the driver to operate”
In claim 10, "a front nearby vehicle traveling in front of the vehicle within the same lane as the lane in which the vehicle travels is exist" should be "a front nearby vehicle traveling in front of the vehicle within the same lane as the lane in which the vehicle travels exists"
In claim 10, "third mode is mode" should be "wherein the third mode is a mode…"
In claim 11, "a vehicle speed where the third mode is activated is smaller" should be "wherein a vehicle speed where the third mode is activated is smaller"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second condition". There is insufficient antecedent basis for this limitation in the claim. Further, with respect to the limitation “wherein the automated driving support includes in at least a first mode and a second mode,” it is unclear if the automated driving support includes a first mode and a second more or if the automated driving support is included in a first mode and a second mode. For the purposes of this examination, the limitation will be interpreted as the automated driving support including both a first mode and a second mode. Further, with respect to the limitation “ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,”, how is it possible for the vehicle to automatically decelerate without operation by the driver if the automated driving support has been ended? Typically, automatic acceleration/deceleration is an aspect of automated driving support. Further, with respect to the limitation “(iv) ending the automated driving support in a case in which (iv) is satisfied,” such a limitation is self-referential towards case (iv) and does not actually define what case (iv) is, thereby rendering the limitation unclear.
Claims 2-6 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-6 are rejected under similar reasoning as claim 1.
Claim 2 recites the limitations "the first state" and “the second state”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that references to “a first state” and “a second state” appear to have been amended out of independent claim 1.
Claim 3 recites the limitations “the first state in the second driving mode”, “the second control”, “the first state”, and “the second state”. There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that initial references to these features appear to have been amended out of independent claim 1. Further, regarding the limitation “controlling the vehicle in a first driving mode or a second driving mode in which a first task requested to the occupant of the vehicle is lower as compared to a second task in the first driving mode in the driving support”, it remains unclear as to what it means for a task to be “lower” (i.e., how are the tasks compared such that one could be considered “lower” than another?). 
Claim 4 recites the limitation “the second control” . There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that references to “the second control” appear to have been amended out of independent claim 1.
Claim 5 recites the limitations "the first state" and “the second state”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that references to “a first state” and “a second state” appear to have been amended out of independent claim 1.
Claim 6 recites the limitations "the first state" and “the second state”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that references to “a first state” and “a second state” appear to have been amended out of independent claim 1.
Claim 7 recites the limitation "the second ". There is insufficient antecedent basis for this limitation in the claim. Further, regarding the limitation “wherein the automated driving support includes in at least a first mode and a second mode,” it is unclear if the automated driving support includes a first mode and a second more or if the automated driving support is included in a first mode and a second mode. For the purposes of this examination, the limitation will be interpreted as the automated driving support including both a first mode and a second mode.
Claim 8 recites the limitation "the second condition". There is insufficient antecedent basis for this limitation in the claim. Further, with respect to the limitation “wherein the automated driving support includes in at least a first mode and a second mode,” it is unclear if the automated driving support includes a first mode and a second more or if the automated driving support is included in a first mode and a second mode. For the purposes of this examination, the limitation will be interpreted as the automated driving support including both a first mode and a second mode. Further, with respect to the limitation “ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,”, how is it possible for the vehicle to automatically decelerate without operation by the driver if the automated driving support has been ended? Typically, automatic acceleration/deceleration is an aspect of automated driving support. Further, with respect to the limitation “(iv) ending the automated driving support in a case in which (iv) is satisfied,” such a limitation is self-referential towards case (iv) and does not actually define what case (iv) is, thereby rendering the limitation unclear.
Claim 9 recites the limitation "the second condition". There is insufficient antecedent basis for this limitation in the claim. Further, with respect to the limitation “wherein the automated driving support includes in at least a first mode and a second mode,” it is unclear if the automated driving support includes a first mode and a second more or if the automated driving support is included in a first mode and a second mode. For the purposes of this examination, the limitation will be interpreted as the automated driving support including both a first mode and a second mode. Further, with respect to the limitation “ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,”, how is it possible for the vehicle to automatically decelerate without operation by the driver if the automated driving support has been ended? Typically, automatic acceleration/deceleration is an aspect of automated driving support. Further, with respect to the limitation “(iv) ending the automated driving support in a case in which (iv) is satisfied,” such a limitation is self-referential towards case (iv) and does not actually define what case (iv) is, thereby rendering the limitation indefinite.
Regarding claim 10, with respect to the limitation “ending the second mode when the second mode is executed and the driver is operating the steering wheel with an operation amount that is equal to or greater than a predetermined amount, then setting a first mode,” is the first mode which is set the same first mode which has already been established in the claim? It is unclear if this mode is intended to be separate from the initial first mode.
Claim 11 is dependent upon claim 10 and therefore inherits the above-described deficiencies. Accordingly, claim 11 is rejected under similar reasoning as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0187701 A1), hereinafter Zheng, in view of Mimura et al. (US 2020/0298876 A1), hereinafter Mimura.

Regarding claim 1, Zheng teaches a vehicle control system, comprising:
a processor;
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220."
and a memory storing executable instructions that, when executed by the processor, facilitates performance of operations, comprising:
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220." Zheng further teaches ([0182]): "Hence, aspects of the methods of the present teachings, as outlined above, may be embodied in programming. Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium."
recognizing a surrounding situation of a vehicle;
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage."
controlling both of steering and a decelerated or accelerated speed of the vehicle
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input." FIG. 17B, included below, notes that in steering or acceleration/deceleration control is an aspect of driving control which may be managed entirely by the vehicle in automated driving levels 3-5.

    PNG
    media_image1.png
    587
    860
    media_image1.png
    Greyscale

and perform automated driving support of the vehicle based on the surrounding situation,
Zheng teaches ([0108]): "By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..."
wherein the automated driving support includes in at least a first mode and a second mode,
Referring to FIG. 17B above, there exist multiple modes of automated driving support. In levels 0-1 (i.e., those corresponding to the first mode), the driver is required to control either all aspects of vehicle control, or all except either steering or acceleration/deceleration.  In levels 3-5, the autonomous vehicle controls all aspects of driving tasks with a varying level of expectation of driver intervention.
the first mode requests a driver grasp a steering wheel,
Zheng teaches ([0133]): "Mode 0 wherein an automated system issues warning(s) but has no vehicle control." Zheng further teaches ([0134]): "Mode 1 (also referred to herein as a 'hands-on' mode) is a mode wherein the driver and the automated system of the vehicle share control of the vehicle. FIG. 17B indicates that in Mode 1, the driver may be required to control the steering while the driving assistance controls acceleration/deceleration.
and the second mode does not request the driver grasp the steering wheel;
Zheng teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..." Zheng further teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system."
ending the automated driving support when the first mode is executed and a first condition is satisfied,
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."
executing a first control for ending the automated driving support when the second mode is executed and a first condition is satisfied,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner." The Examiner notes that one of ordinary skill in the art would recognize that bringing a moving vehicle to a stop would require decelerating the vehicle.
wherein the first control is (iii) or (iv), (iii) notifying for prompting the driver to perform manual driving when (i) is satisfied, then ending the automated driving support when a predetermined time has elapsed from the notifying, (iv) ending the automated driving support in a case in which (iv) is satisfied,
Zheng teaches ([0010]): "Such tasks may include instructing the driver to perform a lane change..." Zheng further teaches  ([0164]): "It must be appreciated that while using multiple media sources to warn the driver to perform a task (e.g., as shown in FIG. 20B for task 2), the warning duration as well as the intensity of each media type can be controlled in an independent manner... Moreover, as stated previously, if the driver of the vehicle fails to perform a particular task within the estimated task duration time, the vehicle control can terminate the operation of switching the mode of the vehicle and instead initiate the exception handling process." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
wherein the second condition is (v) or (vi), (v) a control state of the automated driving support is lowered to the degree equal to or less than a predetermined degree, and (vi) vigilance of the driver is lowered to the degree equal to or less than the predetermined degree.
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously."
However, Zheng does not outright teach that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Mimura teaches a vehicle control system with multiple modes of automated driving, comprising:
wherein the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver,
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Mimura to provide that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to provide the driver of the vehicle with the ability to override the current control mode with a manual driving mode, as recognized by Mimura ([0099]). Ultimately, this serves to provide the driver with a greater degree of control with respect to driving mode selection.

Regarding claim 2, Zheng and Mimura teach the aforementioned limitations of claim 1. Zheng further teaches:
when the driving support ends in accordance with the first state in the vehicle and before and after the second control is performed from the second state, the operations further comprise facilitating output of information prompting an occupant of the vehicle to change driving or information indicating an attention to the driving of the vehicle.
Zheng teaches ([0045]): "Upon receiving the instruction indicating the intent of performing the switch in operating mode of the vehicle, the multi-modal switching warning unit 140, delivers warning signals (described later with reference to FIG. 21) to an operator (e.g., driver) of the vehicle." Zheng further teaches ([0129]): "Based on the evaluated risk being acceptable, the auto take-over risk estimator 1750 activates the H-A warning instruction generator 1760 and the control signal generator 1770. By one embodiment, the H-A warning instruction generator 1670 generates an H-A switch warning instruction signal thereby indicating to the driver that the vehicle is to be imminently transitioned to the autonomous mode of operation." Zheng even further teaches ([0167]): "The multi-model warning instruction parser 2110 receives as input multi-model warning instructions that are generated by the switch warning control unit 250 described previously with reference to FIG. 19. The multi-model warning instruction parser 2110 is configured to parse through the set of instructions, whereby each instruction may be associated with a plurality of tasks that are to be performed by the driver of the vehicle." Zheng still further teaches ([0174]): "The process further proceeds to step 2230, wherein based on the media selected for each task... the multi-modal switching warning unit 140 utilizes a time control model to select at least one media generator 2120-1 to 2120-6, which is configured to activate the corresponding media associated with the task. In this manner, a warning signal associated with the task is generated and transmitted to the warning coordinator of the multi-modal switching warning unit 140."

Regarding claim 3, Zheng and Mimura teach the aforementioned limitations of claim 1. Zheng further teaches:
operations further comprise: controlling the vehicle in a first driving mode or a second driving mode in which a first task requested to the occupant of the vehicle is lower as compared to a second task in the first driving mode in the driving support or the degree of automated control is higher in control of the vehicle as compared to another degree of automated control in the first driving mode in the driving support,
Zheng teaches ([0155]): "By one embodiment, the multi-modal warning instruction generator 1990 is also configured to generate a warning schedule of the tasks for alerting the driver. Specifically, the multi-modal warning instruction generator 1990 determines a sequence with which the tasks are to be presented to the driver. For example, the multi-modal warning instruction generator may generate a schedule based on the task duration time of each task, wherein the task having the largest task duration time is presented first to the driver. Alternatively, the multi-modal warning instruction generator 1990 may first present the task having the smallest task duration time to the driver."
ending the driving support without being involved in other control when the driving support ends in the first driving mode,
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."
and performing the first control when the vehicle ends the driving support in accordance with the first state in the second driving mode 
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."
and performs the second control when the vehicle ends the driving support in accordance with the second state in the second driving mode.
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously." ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."

Regarding claim 5, Zheng and Mimura teach the aforementioned limitations of claim 1. Zheng further teaches:
a condition for ending of the driving support in accordance with the first state in the vehicle is a condition that a switch related to an operation of the driving support is operated or a condition that an operation related to the driving of the vehicle is performed to a degree equal to or greater than a predetermined degree by the occupant of the vehicle,
Zheng teaches ([0051]): "Upon receiving the above described inputs, the risk evaluator 230 determines the risk involved in the current mode of operation of the vehicle. Specifically, the risk evaluator 230 determines whether it is safe to operate the vehicle in the current mode of operation... Upon computing the risk, the current risk evaluator 230 determines whether the computer risk satisfies a certain criterion (e.g., is the computed risk above or below a predetermined first threshold risk level)." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle. Such determinations may include verifying the pose of the driver, determining an alertness of the driver and the like. By one embodiment, the alertness of the driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle), and determining whether the driver performs the instructed tasks in a satisfactory manner."
and wherein a condition for ending of the driving support in accordance with the second state in the vehicle is a condition that a control state of the driving support is lowered to the degree equal to or less than the predetermined degree or vigilance of the driver of the vehicle is lowered to the degree equal to or less than the predetermined degree.
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner... If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."

Regarding claim 6, Zheng and Mimura teach the aforementioned limitations of claim 1. Zheng further teaches:
the operations further comprise continuing the driving support while applying an operation related to the driving of the vehicle when the operation related to the driving of the vehicle is performed to the degree less than the predetermined degree by the occupant of the vehicle
Zheng teaches ([0171]): "By one embodiment, information captured by the plurality of sensors may be input to the warning instruction modifier 2170. The warning instruction modifier 2170 is configured to modify/adjust parameters associated with the warning of the task. For instance, if the warning effect monitor 2160 determines that the driver has not removed his/her foot from the gas pedal, the instruction modifier 2170 may increase a decibel level of an audio source that is used to provide the warning to the driver. Additionally, by one embodiment, the warning instruction modifier 2170 may utilize the multi-modal media models 2130 to incorporate additional sources to be used in re-warning the driver to perform the task. As such, the warning instruction modifier 2170 feeds back the updated instructions to the multi-modal warning instruction parser which repeats execution of the warning instruction. It must be appreciated that upon presenting the warning to the driver to execute the assigned task, the multi-modal switch warning unit 140 monitors the driver to determine whether the task is being executed in a timely manner. If it is observed that the driver does not perform the assigned task within the estimated task duration time, the vehicle may provide a feedback (referring to FIG. 1) to the driving mode switching unit 130 to execute an exception handling process."
and determining that the condition for ending of the driving support in accordance with the first state in the vehicle is established when the operation related to the driving of the vehicle is performed to the degree equal to or greater than the predetermined degree by the occupant of the vehicle,
Zheng teaches ([0051]): "Upon receiving the above described inputs, the risk evaluator 230 determines the risk involved in the current mode of operation of the vehicle. Specifically, the risk evaluator 230 determines whether it is safe to operate the vehicle in the current mode of operation... Upon computing the risk, the current risk evaluator 230 determines whether the computer risk satisfies a certain criterion (e.g., is the computed risk above or below a predetermined first threshold risk level)." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle. Such determinations may include verifying the pose of the driver, determining an alertness of the driver and the like. By one embodiment, the alertness of the driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle), and determining whether the driver performs the instructed tasks in a satisfactory manner."
and wherein the operations further comprise performing the first control such that the driving support is ended when the condition for ending of the driving support is determined to be established.
Zheng teaches ([0096]): "By one embodiment, the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively generate the vehicle control signals based on a determination that the risk associated in switching the current mode of the vehicle is below a predetermined threshold level. The vehicle control signals can be transmitted by the A-H switch risk determiner 1230 and the H-A switch risk determiner 1240, respectively, to a switch executor (e.g., block 280 in FIG. 2) to perform the respective switch in the operating mode of the vehicle."

Regarding claim 7, Zheng teaches a vehicle control system, comprising:
a processor;
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220."
and a memory storing executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220." Zheng further teaches ([0182]): "Hence, aspects of the methods of the present teachings, as outlined above, may be embodied in programming. Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium."
recognizing a surrounding situation of a vehicle;
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage."
controlling both of steering and a decelerated or accelerated speed of the vehicle
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input." FIG. 17B, included above, notes that in steering or acceleration/deceleration control is an aspect of driving control which may be managed entirely by the vehicle in automated driving levels 3-5.
and perform automated driving support of the vehicle based on the surrounding situation,
Zheng teaches ([0108]): "By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..."
wherein the automated driving support includes in at least a first mode and a second mode,
Referring to FIG. 17B above, there exist multiple modes of automated driving support. In levels 0-1 (i.e., those corresponding to the first mode), the driver is required to control either all aspects of vehicle control, or all except either steering or acceleration/deceleration.  In levels 3-5, the autonomous vehicle controls all aspects of driving tasks with a varying level of expectation of driver intervention.
the first mode requests a driver grasp a steering wheel,
Zheng teaches ([0133]): "Mode 0 wherein an automated system issues warning(s) but has no vehicle control." Zheng further teaches ([0134]): "Mode 1 (also referred to herein as a 'hands-on' mode) is a mode wherein the driver and the automated system of the vehicle share control of the vehicle. FIG. 17B indicates that in Mode 1, the driver may be required to control the steering while the driving assistance controls acceleration/deceleration.
and the second mode does not request a driver grasp the steering wheel,
Zheng teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..." Zheng further teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system."
ending the automated driving support when the first mode is executed and a switch related to an operation of the automated driving support is operated by the driver or when the first mode is executed and an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
and ending the second mode when the second mode is executed and a control state of the automated driving support is lowered to the degree equal to or less than a predetermined degree or when the second mode is executed and vigilance of the driver is lowered to the degree equal to or less than the predetermined degree, then decelerating the vehicle automatically.
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
However, Zheng does not outright teach ending the second control when the second mode is executed and the operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver, then transitioning from the second mode to the first mode. Mimura teaches a vehicle control system with multiple modes of automated driving, comprising:
ending the second control when the second mode is executed and the operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver, 
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)."
then transitioning from the second mode to the first mode,
Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Mimura to provide ending the second control when the second mode is executed and the operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver, then transitioning from the second mode to the first mode. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to provide the driver of the vehicle with the ability to override the current control mode with a manual driving mode, as recognized by Mimura ([0099]). Ultimately, this serves to provide the driver with a greater degree of control with respect to driving mode selection.

Regarding claim 8, Zheng teaches a vehicle control method causing an in-vehicle computer to perform:
recognizing a surrounding situation of a vehicle; 
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage."
controlling both of steering and a decelerated or accelerated speed of the vehicle
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input." FIG. 17B, included above, notes that in steering or acceleration/deceleration control is an aspect of driving control which may be managed entirely by the vehicle in automated driving levels 3-5.
and performing automated driving support of the vehicle based on the recognized surrounding situation,
Zheng teaches ([0108]): "By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..."
wherein the automated driving support includes in at least a first mode and a second mode,
Referring to FIG. 17B above, there exist multiple modes of automated driving support. In levels 0-1 (i.e., those corresponding to the first mode), the driver is required to control either all aspects of vehicle control, or all except either steering or acceleration/deceleration.  In levels 3-5, the autonomous vehicle controls all aspects of driving tasks with a varying level of expectation of driver intervention.
the first mode requests a driver grasp a steering wheel,
Zheng teaches ([0133]): "Mode 0 wherein an automated system issues warning(s) but has no vehicle control." Zheng further teaches ([0134]): "Mode 1 (also referred to herein as a 'hands-on' mode) is a mode wherein the driver and the automated system of the vehicle share control of the vehicle. FIG. 17B indicates that in Mode 1, the driver may be required to control the steering while the driving assistance controls acceleration/deceleration.
and the second mode does not request the driver grasp the steering wheel;
Zheng teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..." Zheng further teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system."
ending the automated driving support when the first mode is executed and a first condition is satisfied,
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."
executing a first control for ending the automated driving support when the second mode is executed and a first condition is satisfied,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
 and ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner." The Examiner notes that one of ordinary skill in the art would recognize that bringing a moving vehicle to a stop would require decelerating the vehicle.
wherein the first control is (iii) or (iv), (iii) notifying for prompting the driver to perform manual driving when (i) is satisfied, then ending the automated driving support when a predetermined time has elapsed from the notifying, (iv) ending the automated driving support in a case in which (iv) is satisfied,
Zheng teaches ([0010]): "Such tasks may include instructing the driver to perform a lane change..." Zheng further teaches  ([0164]): "It must be appreciated that while using multiple media sources to warn the driver to perform a task (e.g., as shown in FIG. 20B for task 2), the warning duration as well as the intensity of each media type can be controlled in an independent manner... Moreover, as stated previously, if the driver of the vehicle fails to perform a particular task within the estimated task duration time, the vehicle control can terminate the operation of switching the mode of the vehicle and instead initiate the exception handling process." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
wherein the second condition is (v) or (vi), (v) a control state of the automated driving support is lowered to the degree equal to or less than a predetermined degree, and (vi) vigilance of the driver is lowered to the degree equal to or less than the predetermined degree.
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously."
However, Zheng does not outright teach that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Mimura teaches a vehicle control system with multiple modes of automated driving, comprising:
wherein the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver,
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Mimura to provide that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to provide the driver of the vehicle with the ability to override the current control mode with a manual driving mode, as recognized by Mimura ([0099]). Ultimately, this serves to provide the driver with a greater degree of control with respect to driving mode selection.

Regarding claim 9, Zheng teaches a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform at least:
recognize a surrounding situation of a vehicle;
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage."
control both of steering and a decelerated or accelerated speed of the vehicle
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input." FIG. 17B, included above, notes that in steering or acceleration/deceleration control is an aspect of driving control which may be managed entirely by the vehicle in automated driving levels 3-5.
and performing automated driving support of the vehicle based on the recognized surrounding situation,
Zheng teaches ([0108]): "By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..."
wherein the automated driving support includes in at least a first mode and a second mode,
Referring to FIG. 17B above, there exist multiple modes of automated driving support. In levels 0-1 (i.e., those corresponding to the first mode), the driver is required to control either all aspects of vehicle control, or all except either steering or acceleration/deceleration.  In levels 3-5, the autonomous vehicle controls all aspects of driving tasks with a varying level of expectation of driver intervention.
the first mode requests a driver grasp a steering wheel,
Zheng teaches ([0133]): "Mode 0 wherein an automated system issues warning(s) but has no vehicle control." Zheng further teaches ([0134]): "Mode 1 (also referred to herein as a 'hands-on' mode) is a mode wherein the driver and the automated system of the vehicle share control of the vehicle. FIG. 17B indicates that in Mode 1, the driver may be required to control the steering while the driving assistance controls acceleration/deceleration.
and the second mode does not request the driver grasp the steering wheel;
Zheng teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..." Zheng further teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system."
ending the automated driving support when the first mode is executed and a first condition is satisfied,
Zheng teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event... then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of the vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt..."
executing a first control for ending the automated driving support when the second mode is executed and a first condition is satisfied,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
 and ending the automated driving support when the second mode is executed and the second condition is satisfied, then decelerating the vehicle automatically without operation by the driver,
Zheng teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system." Zheng further teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner." The Examiner notes that one of ordinary skill in the art would recognize that bringing a moving vehicle to a stop would require decelerating the vehicle.
wherein the first control is (iii) or (iv), (iii) notifying for prompting the driver to perform manual driving when (i) is satisfied, then ending the automated driving support when a predetermined time has elapsed from the notifying, (iv) ending the automated driving support in a case in which (iv) is satisfied,
Zheng teaches ([0010]): "Such tasks may include instructing the driver to perform a lane change..." Zheng further teaches  ([0164]): "It must be appreciated that while using multiple media sources to warn the driver to perform a task (e.g., as shown in FIG. 20B for task 2), the warning duration as well as the intensity of each media type can be controlled in an independent manner... Moreover, as stated previously, if the driver of the vehicle fails to perform a particular task within the estimated task duration time, the vehicle control can terminate the operation of switching the mode of the vehicle and instead initiate the exception handling process." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
wherein the second condition is (v) or (vi), (v) a control state of the automated driving support is lowered to the degree equal to or less than a predetermined degree, and (vi) vigilance of the driver is lowered to the degree equal to or less than the predetermined degree.
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously."
However, Zheng does not outright teach that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Mimura teaches a vehicle control system with multiple modes of automated driving, comprising:
wherein the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver,
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Mimura to provide that the first condition is (i) or (ii), (i) a switch related to an operation of the automated driving support is operated by the driver, (ii) an operation for controlling the vehicle is performed to a degree equal to or greater than a predetermined degree by the driver. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to provide the driver of the vehicle with the ability to override the current control mode with a manual driving mode, as recognized by Mimura ([0099]). Ultimately, this serves to provide the driver with a greater degree of control with respect to driving mode selection.

Regarding claim 10, Zheng teaches a vehicle control system, comprising:
a processor; 
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220."
and a memory storing executable instructions that, when executed by the processor, facilitates performance of operations, comprising:
Zheng teaches ([0046]): "The driving mode switching unit 130 includes a current risk evaluator 230, a switch risk determiner 240, a switch warning control unit 250, a switch executor 280, a vehicle control system 260, a driver profile 210, and a map/road configuration model 220." Zheng further teaches ([0182]): "Hence, aspects of the methods of the present teachings, as outlined above, may be embodied in programming. Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium."
recognizing a surrounding situation of a vehicle;
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision. Advanced control systems interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage."
controlling both of steering and a decelerated or accelerated speed of the vehicle
Zheng teaches ([0041]): "An autonomous vehicle is one that is capable of sensing its environment and navigating through the environment without human input." FIG. 17B, included above, notes that in steering or acceleration/deceleration control is an aspect of driving control which may be managed entirely by the vehicle in automated driving levels 3-5.
and perform driving support of the vehicle based on the surrounding situation;
Zheng teaches ([0108]): "By one embodiment of the present disclosure, based on a degree/level of risk associated with the current mode (i.e., the autonomous mode with respect to FIG. 14) of operation of the vehicle, the A-H switch risk determiner 1230 determines an amount of time within which the vehicle should transition to the human-driven mode to avoid hazardous scenarios. For example, consider the case of the vehicle being driven in the autonomous mode along a road which is covered with dense fog. In this case, the sensors of the vehicle may not be able to detect vehicles in its vicinity in an accurate manner, and thus it may not be feasible to continue operating the vehicle in the autonomous mode." Zheng further teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..."
setting one of a first mode, second mode, and a third mode,
Referring to FIG. 17B above, there exist multiple modes of automated driving support. In levels 0-1 (i.e., those corresponding to the first mode), the driver is required to control either all aspects of vehicle control, or all except either steering or acceleration/deceleration.  In levels 3-4 (i.e., those corresponding to the second mode, ), the autonomous vehicle controls all aspects of driving tasks with a varying level of expectation of driver intervention. Level 5 (i.e., corresponding to the third mode) corresponds to full automation without any level of driver input.
wherein the first mode is a mode that is executable in a state in which a driver is monitoring the surroundings and the driver is operating a steering wheel with an operation amount that is equal to or greater than a predetermined amount,
Zheng teaches ([0133]): "Mode 0 wherein an automated system issues warning(s) but has no vehicle control." Zheng further teaches ([0134]): "Mode 1 (also referred to herein as a 'hands-on' mode) is a mode wherein the driver and the automated system of the vehicle share control of the vehicle. FIG. 17B indicates that in Mode 1, the driver may be required to control the steering while the driving assistance controls acceleration/deceleration. One of ordinary skill in the art would appreciate that manual control of the vehicle by the driver would necessitate monitoring the surroundings, particularly for the purposes of controlling steering.
wherein the second mode is a mode that is executable in a state in which a driver is monitoring the surroundings and the second mode is mode in which it is not necessary for the driver is operating the steering wheel with the operation amount, 
Zheng teaches ([0110]): "Before switching to the manual mode of operation of the vehicle, a determination may be required to verify whether the driver is capable of operating the vehicle... By one embodiment, the alertness of a driver may be determined by posing a series of tasks to the driver (wherein, for example, the tasks can be displayed in the form of instructions on a display panel included in the vehicle)..." Zheng further teaches ([0124]): "Another task that may be required to be performed by the driver may include the driver removing his hands from the steering wheel to relinquish control of maneuverability of the vehicle to the automated system."
wherein the third mode is executable in which it is not necessary for driver is monitoring the surroundings and it is not necessary for driver is operating the steering wheel with the operation amount,
Referring to FIG. 17B above, Level 5 Full Automation is described as "Full-time performance by an automated driving system of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver" Thus, it is not necessary for the driver to monitor the surroundings or operate the steering wheel, as these activities are handled entirely by the automated driving system.
ending the second mode when the second mode is executed and a control state of automated driving of the second mode is lowered to the degree equal to or less than a predetermined degree or when the second mode is executed and vigilance of the driver is lowered to the degree equal to or less than the predetermined degree, decelerating the vehicle automatically,
Zheng teaches ([0125]): "By one embodiment of the present disclosure, the H-A switch risk determiner 1240 observes the current state of the driver to determine whether the driver is capable of performing any of the above-mentioned tasks... It must be appreciated that if a complete autonomous takeover of the vehicle is not possible, the H-A switch risk determiner 1240 may execute the exception handling process as stated below." Zheng further teaches ([0109]): "Additionally, by one embodiment, the switch task estimator 1460 receives the current driver state and determines whether the driver can perform any tasks. For instance, if the state of the driver is such that the driver is completely un-alert, passed out or the like, the switch task estimator may signal the switching risk estimator 1440 that there is a high risk in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator 1440 to implement the exception handling process as described previously." Zheng even further teaches ([0055]): "Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner."
However, Zheng does not outright teach that the third mode is triggered when the second mode is executed, a vehicle speed is equal to or less than a predetermined speed, and a front nearby vehicle traveling in front of the vehicle within the same lane as the lane in which the vehicle travels is exist, wherein the third mode is a mode in which the vehicle travels while constantly maintaining a relative distance of the vehicle to the front vehicle, and ending the third mode when the third mode is executed and condition for triggering the third mode is not satisfied, setting the second mode. Mimura teaches a vehicle control system with multiple modes of automated driving, comprising:
the third mode is triggered when the second mode is executed, a vehicle speed is equal to or less than a predetermined speed, and a front nearby vehicle traveling in front of the vehicle within the same lane as the lane in which the vehicle travels is exist
Mimura teaches ([0076]): "The automated driving mode control unit 130 determines an automated driving mode to be executed by the automated driving control unit 120. The automated driving mode in the first embodiment includes the following modes." ([0078]): "Here, an example of the first mode includes, for example, a congestion following mode (low speed following mode) in which the subject vehicle follows a preceding vehicle at the time of congestion. In the first mode, safe automated driving can be realized by following a preceding vehicle on a congested highway, for example, as a traffic jam pilot (TJP), and the TJP ends when the congestion is resolved. For example, when a traveling speed of the subject vehicle M becomes equal to or higher than a predetermined speed (for example, 40 km/h or more), it is possible to determine that the congestion has resolved..." Thus, the third mode is triggered when in automated driving (i.e., the second mode), the vehicle speed is equal to or less than a predetermined speed (i.e., 40 km/h or more as an example), and the vehicle is capable of following a preceding vehicle. One of ordinary skill in the art would recognize that the act of following a vehicle during traffic congestion would entail travel within the same lane.
third mode is mode in which the vehicle travels while constantly maintaining a relative distance of the vehicle to the front vehicle,
([0078]): "Here, an example of the first mode includes, for example, a congestion following mode (low speed following mode) in which the subject vehicle follows a preceding vehicle at the time of congestion. In the first mode, safe automated driving can be realized by following a preceding vehicle on a congested highway, for example, as a traffic jam pilot (TJP), and the TJP ends when the congestion is resolved. For example, when a traveling speed of the subject vehicle M becomes equal to or higher than a predetermined speed (for example, 40 km/h or more), it is possible to determine that the congestion has resolved..." The Examiner notes that the act of following a preceding vehicle corresponds to constantly maintaining a relative distance of the vehicle to the preceding vehicle.
ending the first mode when the first mode is executed and a switch related to an operation of the first mode is operated by the driver, then setting a mode in which the driver controls the vehicle manually,
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)." The Examiner notes that the automated driving of Mimura is readily modifiable to accept the automated driving modes of Zheng.
ending the second mode when the second mode is executed and the driver is operating the steering wheel with an operation amount that is equal to or greater than a predetermined amount, then setting a first mode,
Mimura teaches ([0063]): "The various operation switches 86 are disposed at arbitrary places inside a vehicle cabin. The various operation switches 86 include an automated driving changeover switch 87 for instructing starting (or future starting) and stopping of automated driving. The automated driving changeover switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch." Mimura further teaches  ([0099]): "The switching control unit 150 switches the driving mode between the automated driving mode and the manual mode on the basis of the signal input from the automated driving changeover switch 87. Further, the switching control unit 150 switches driving mode from the automated driving mode to the manual driving mode on the basis of an operation for instructing acceleration/deceleration or steering with respect to a configuration of the driving operation system in the HMI 70. For example, the switching control unit 150 switches the driving mode from the automated driving mode to the manual driving mode when a state in which the amount of operation indicated by the signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value continues for a reference time or more (overriding)." 
and ending the third mode when the third mode is executed and condition for triggering the third mode is not satisfied, setting the second mode.
Mimura teaches ([0078]): "Here, an example of the first mode includes, for example, a congestion following mode (low speed following mode) in which the subject vehicle follows a preceding vehicle at the time of congestion. In the first mode, safe automated driving can be realized by following a preceding vehicle on a congested highway, for example, as a traffic jam pilot (TJP), and the TJP ends when the congestion is resolved. For example, when a traveling speed of the subject vehicle M becomes equal to or higher than a predetermined speed (for example, 40 km/h or more), it is possible to determine that the congestion has resolved... Further, switching from the first mode to another mode may occur at a timing at which the TJP ends." Mimura further teaches ([0079]): "A second mode is a mode in which the degree of automated driving is high next to the first mode. When the second mode is performed, x all the vehicle controls is automatically performed in principle, but the driving operation of the subject vehicle M is entrusted to the vehicle occupant according to scenes. Therefore, it is necessary for the vehicle occupant to monitor the surroundings or state of the subject vehicle M."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Mimura to provide that the third mode is triggered when the second mode is executed, a vehicle speed is equal to or less than a predetermined speed, and a front nearby vehicle traveling in front of the vehicle within the same lane as the lane in which the vehicle travels is exist, wherein the third mode is a mode in which the vehicle travels while constantly maintaining a relative distance of the vehicle to the front vehicle, and ending the third mode when the third mode is executed and condition for triggering the third mode is not satisfied, setting the second mode. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to provide the driver of the vehicle with the ability to override the current control mode with a manual driving mode, as recognized by Mimura ([0099]). Ultimately, this serves to provide the driver with a greater degree of control with respect to driving mode selection.

Regarding claim 11, Zheng and Mimura teach the aforementioned limitations of claim 10. However, Zheng does not outright teach a vehicle speed where the third mode is activated is smaller than a vehicle speed where the second mode is activated. Mimura further teaches:
a vehicle speed where the third mode is activated is smaller than a vehicle speed where the second mode is activated.
Mimura teaches ([0078]): "Here, an example of the first mode includes, for example, a congestion following mode (low speed following mode) in which the subject vehicle follows a preceding vehicle at the time of congestion. In the first mode, safe automated driving can be realized by following a preceding vehicle on a congested highway, for example, as a traffic jam pilot (TJP), and the TJP ends when the congestion is resolved. For example, when a traveling speed of the subject vehicle M becomes equal to or higher than a predetermined speed (for example, 40 km/h or more), it is possible to determine that the congestion has resolved... Further, switching from the first mode to another mode may occur at a timing at which the TJP ends." Mimura further teaches ([0079]): "A second mode is a mode in which the degree of automated driving is high next to the first mode. When the second mode is performed, x all the vehicle controls is automatically performed in principle, but the driving operation of the subject vehicle M is entrusted to the vehicle occupant according to scenes. Therefore, it is necessary for the vehicle occupant to monitor the surroundings or state of the subject vehicle M." Thus, if Mimura transitions to the second mode after the TJP ends, the second mode speed is greater than 40 km/h.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng and Mimura to further incorporate the teachings of Mimura to provide a vehicle speed where the third mode is activated is smaller than a vehicle speed where the second mode is activated. Zheng and Mimura are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Mimura, as doing so serves to differentiate the state of traffic between congested and uncongested, as recognized by Mimura ([0078]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Mimura in view of Wang (US 2018/0196442 A1).

Regarding claim 4, Zheng and Mimura teach the aforementioned limitations of claim 1. However, neither Zheng nor Mimura outright teach that the operations further comprise ending the second control and ending the driving support together when a state of the vehicle becomes stable as a result obtained by performing the second control and it is detected that the occupant of the vehicle performs a predetermined operation. Wang teaches semi-automated driving using a pre-recorded route, comprising:
the operations further comprise ending the second control and ending the driving support together when a state of the vehicle becomes stable as a result obtained by performing the second control and it is detected that the occupant of the vehicle performs a predetermined operation.
Wang teaches ([0019]): "Vehicle 200 can also determine the distances between house 204, tree 208, and mailbox 214 at waypoint 216 from the feature map, and correct its steering to stay on driving route 202, if necessary. In some examples, vehicle 200 will stop and/or enter a manual driving mode (e.g., allow the driver to take over driving operations) if the vehicle does not detect the anticipated landmarks from the feature map. Vehicle 200 can also process data from one or more of the sensors to identify vulnerable road users (pedestrians, motorcycles, bicycles, etc.), other vehicles, or any other object along a route (e.g., objects not included in the feature map. For example, vehicle 200 can detect bicycle 230 on driving route 202. After detecting bicycle 230, vehicle 200 can take a precautionary action to avoid driving into bicycle 230. This precautionary action can include stopping the vehicle and waiting for bicycle 230 to move out of driving route 202, stopping the vehicle and waiting for the driver to indicate when it is safe to resume driving, allowing the driver to take over driving operations (e.g., enter a manual driving mode), and/or activating visual and/or audio indicators."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng and Mimura to incorporate the teachings of Wang to provide that the operations further comprise ending the second control and ending the driving support together when a state of the vehicle becomes stable as a result obtained by performing the second control and it is detected that the occupant of the vehicle performs a predetermined operation. Zheng, Mimura, and Wang are each directed towards similar pursuits in the field of autonomous vehicle mode management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Wang in order to safely navigate the autonomous vehicle, as recognized by Wang ([0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morimoto (US 11,077,858 B2) teaches a vehicle driver state determination apparatus in a vehicle, including issuing a specific notification in response to an occurrence of a specific event, wherein the specific notification may include urging the driver to perform a predetermined driving operation. Driver reaction time is measured when the specific notification is issued to when the predetermined driving operation is performed by the driver, to evaluate a state relating to a driving ability of the driver.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662